Appellant was convicted of the offense of violating the ordinance of the city of Florence prohibiting the possession of intoxicating liquors — whisky, in this instance.
There seems nothing for us to say. Appellant's counsel have filed a rather extended brief here, and have argued right ably against the conviction of appellant. But everything contained in said brief was proper to be stated, and we have no doubtwas stated, to the jury trying the case. That body unfeelingly took an opposite view. And we do not see that we would be warranted in here overturning their action.
The exceptions reserved on the taking of the testimony have each been examined. In no instance were they to other thanobviously correct or harmless rulings.
There is no prejudicially erroneous ruling or action of the court anywhere apparent; and the judgment of conviction is affirmed.
Affirmed.